Eliminating all irrelevant matter with which the record is confused and cumbered, we find when we uncover the real issue that but a single question is involved, and the controversy is in a nutshell: Conceding that an officer of a corporation has general authority from the company to confess judgment, is he empowered to go before the clerk of the Superior Court and, by a formal compliance with the requirements of the statute, submit to such judgment by confession for $200, or a smaller sum? We think not. The Constitution, Art. IV, sec. 27, confers upon justices of the peace jurisdiction of "civil actions founded on contract wherein the sum demanded shall not exceed $200 and wherein the title to real estate shall not be in controversy."
Consent of parties may change the venue for trial, but cannot give jurisdiction to a tribunal the exercise of which, by express provision of law, is conferred upon and limited to another court.
Affirmed.
(26)